UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 ITEM1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Managements discussion of Fund performance Page 3 A look at performance Page 4 Your expenses Page 5 Portfolio summary Page 6 Portfolio of investments Page 7 Financial statements Page 12 Financial highlights Page 15 Notes to financial statements Page 16 Auditors report Page19 Trustees and Officers Page 20 More information Page 22 2 Managements discussion of Fund performance by Manulife Asset Management (US) LLC During 2010, the U.S. economy continued to slowly recover from the recession. However, low growth estimates, high unemployment and European sovereign debt worries kept global equities volatile for the majority of the year. The three-month rates for the London Interbank Offered Rate (LIBOR), a rate used to determine yields in various short-term investments, continued along historically low levels, despite a brief summer spike due to European debt worries. Over the course of the year, the Federal Reserve maintained its federal funds rate (the rate banks charge each other for overnight loans) at its historical low range of 0.00% to 0.25%. After various quantitative easing actions by the Federal Reserve, aimed at stimulating the economy, it became increasingly evident that the Fed was fully committed to maintaining exceptionally low interest rates for an extended period. Fund Results & Strategy: For the year ended December 31, 2010, the Fund returned 0.27% at net asset value. In addition, as of December 31, 2010, the seven-day net yield was 0.29%. As it became evident that the Federal Reserve would maintain the fed funds rate at the 0.00% to 0.25% level for an extended period of time, we took advantage of higher incremental yield further out on the yield curve, increasing the Funds average maturity. We ended the year with a weighted average maturity of 70 days, which was up from 55 days at the years midpoint and 64 at the beginning of the fourth quarter. The longer average maturity provided us with increased yield in the last quarter and enabled us to maintain the Funds overall yield at a steady rate in a falling rate environment. We continued to invest primarily in a mix of short-term commercial bonds, commercial paper and agency securities. Additionally, we ended the year with approximately 32% of the Fund in floating debt to protect performance in the event of rising rates. Despite buying securities further out on the yield curve, we believe the Fund maintains ample investment liquidity and quality. This commentary reflects the view of the Funds portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such, they are in no way guarantees of future events or results and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 3 A look at performance For the period ended December 31, 2010 Average annual total returns (%) Cumulative total returns (%) Since Since 1-year 5-year 10-year inception 1 1-year 5-year 10-year inception 1 John Hancock Collateral Investment Trust 0.27   0.35 0.27   0.55 Performance figures assume all distributions are reinvested. The expense ratios of the Fund are set forth according to the most recent publicly available registration statement for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses of 0.09%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 1 From 6-1-09. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is comprised of a single issue purchased at the beginning of the month and held for a full month. Each month the index is rebalanced and the issue selected is the outstanding Treasury Bill that matures closest to, but not beyond 3 months from the rebalancing date. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Annual report | Collateral Investment Trust 4 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs:  Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc.  Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on July 1, 2010 with the same investment held until December 31, 2010. Account value Ending value Expenses paid during on 7-1-10 on 12-31-10 period ended 12-31-10 1 Common Shares $1,000.00 $1,001.50 $0.30 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at December 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ expenses paid from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on July 1, 2010, with the same investment held until December 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 7-1-10 on 12-31-10 period ended 12-31-10 1 Common Shares $1,000.00 $1,024.90 $0.31 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.06%, for the Fund's shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets Morgan Stanley 01/18/11 to 06/20/12 0.539 to 6.750% 6.0% Federal Home Loan Bank 11/15/11 to 12/29/11 0.340 to 0.500% 5.8% General Electric Capital Corp. 01/26/11 to 03/12/12 0.338 to 6.125% 5.4% Toyota Motor Credit Corp. 01/10/11 to 12/14/11 0.240 to 5.450% 5.2% CAFCO LLC 01/04/11 to 02/07/11 0.280 to 0.300% 5.0% Bank of Nova Scotia 01/03/11 to 12/08/11 0.090 to 0.450% 4.8% JPMorgan Chase & Company 01/17/11 to 12/26/12 0.364 to 5.600% 4.6% Societe Generale North America, Inc. 01/03/11 to 08/05/11 0.250 to 0.500% 4.4% Govco LLC 01/05/11 to 05/12/11 0.250 to 0.370% 3.8% The Goldman Sachs Group, Inc. 01/05/11 to 03/15/12 0.502 to 6.875% 3.6% Sector Composition Financials Commercial Banks 28% Diversified Financial Services 27% Capital Markets 17% Consumer Finance 4% U.S. Government & Agency Obligations 12% Industrials 6% Consumer Staples 2% Consumer Discretionary 2% Telecommunication Services 1% Health Care 1% Portfolio Composition Corporate Interest-Bearing Obligations 44% Commercial Paper 41% U.S. Government & Agency Obligations 12% Asset Backed Securities 3% 1 As a percentage of net assets on 12-31-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 6 John Hancock Collateral Investment Trust As of 12-31-10 Portfolio of Investments Description Yield* Par value Value Asset Backed Securities 2.78% (Cost $188,009,812) Bank of America Auto Trust, Series 2010-2, Class A1 07/15/11 0.619% $5,182,162 5,184,121 BMW Vehicle Lease Trust, Series 2010-1, Class A1 10/17/11 0.298 10,784,582 10,788,672 CNH Equipment Trust, Series 2010-B, Class A1 09/02/11 0.576 21,253,440 21,260,620 CNH Equipment Trust, Series 2010-C, Class A1 12/09/11 0.427 23,339,153 23,339,255 Ford Credit Auto Owner Trust, Series 2010-B, Class A1 (S) 08/15/11 0.506 10,851,238 10,855,358 Honda Auto Receivables Owner Trust, Series 2010-3, Class A1 10/21/11 0.310 54,525,534 54,526,199 Hyundai Auto Receivables Trust, Series 2010-A, Class A1 05/16/11 0.398 801,654 801,710 Hyundai Auto Receivables Trust, Series 2010-B, Class A1 09/15/11 0.371 15,051,264 15,056,830 John Deere Owner Trust, Series 2010-A, Class A1 05/16/11 0.344 5,668,144 5,668,305 Mercedes-Benz Auto Receivables Trust, Series 2010-1, Class A1 05/13/11 0.309 868,341 868,384 Nissan Auto Lease Trust, Series 2010-A, Class A1 06/15/11 0.561 22,386 22,390 Nissan Auto Lease Trust, Series 2010-B, Class A1 11/15/11 0.317 26,641,828 26,656,657 Nissan Auto Receivables Owner Trust, Series 2010-A, Class A1 10/17/11 0.356 13,020,086 13,027,859 Commercial Paper 41.09% (Cost $2,775,422,617) American Honda Finance Corp. 01/19/11 0.260% $25,000,000 24,996,750 ANZ National International Ltd. 06/02/11 0.360 75,000,000 74,916,750 Australia & New Zealand Banking Group, Ltd. 05/09/11 to 11/08/11 0.306 to 0.330 141,555,000 141,488,940 Bank of Nova Scotia 01/03/11 0.090 225,000,000 224,998,875 Barclays US Funding LLC 01/04/11 0.230 10,000,000 9,999,800 CAFCO LLC 01/04/11 to 02/07/11 0.280 to 0.300 335,000,000 334,952,400 Cargill Global Funding PLC 01/04/11 0.210 40,000,000 39,999,200 7 John Hancock Collateral Investment Trust As of 12-31-10 Portfolio of Investments Description Yield* Par value Value Commercial Paper (continued) Cargill, Inc. 01/10/11 to 02/09/11 0.250% $90,000,000 $89,984,600 Deutsche Bank Financial LLC 08/05/11 0.390 50,000,000 49,855,500 Falcon Asset Securitization Company LLC 01/06/11 to 01/18/11 0.230 to 0.270 173,000,000 172,991,050 Govco LLC 01/05/11 to 05/12/11 0.250 to 0.370 256,778,000 256,657,494 Jupiter Securitization Company LLC 03/08/11 0.260 75,000,000 74,955,750 Old Line Funding LLC 01/04/11 to 03/02/11 0.230 to 0.270 234,361,000 234,322,491 Societe Generale North America, Inc. 01/03/11 to 08/05/11 0.250 to 0.500 350,000,000 299,815,400 State Street Corp. 01/05/11 to 04/25/11 0.250 to 0.320 225,000,000 224,903,750 Toyota Motor Credit Corp. 01/25/11 to 07/05/11 0.240 to 0.380 275,000,000 274,657,500 UBS Finance (Delaware) LLC 01/06/11 0.190 200,000,000 199,994,000 Westpac Securities NZ, Ltd. 01/21/11 0.341 46,000,000 45,999,080 Corporate Interest-Bearing Obligations 44.03% (Cost $2,975,391,782) American Honda Finance Corp. (P)(S) 06/20/11 to 06/29/11 1.054 to 2.653% $111,700,000 112,080,408 AT&T Mobility LLC 12/15/11 6.500 43,855,000 46,280,182 AT&T, Inc. 03/15/11 6.250 39,565,000 40,006,822 Australia & New Zealand Banking Group, Ltd. (P)(S) 10/21/11 0.589 13,500,000 13,519,494 Bank of America Corp. 08/15/11 5.375 7,800,000 8,018,119 Bank of America NA (P) 01/27/11 0.361 135,000,000 135,001,755 Bank of Montreal (P) 10/27/11 0.351 75,000,000 74,999,589 Bank of Montreal 02/02/11 0.250 50,000,000 49,997,500 Bank of Nova Scotia (P) 12/08/11 0.450 100,000,000 99,954,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/10/11 0.250 25,000,000 24,999,750 8 John Hancock Collateral Investment Trust As of 12-31-10 Portfolio of Investments Description Yield* Par value Value Corporate Interest-Bearing Obligations (continued) Bellsouth Corp. 10/15/11 6.000% $3,966,000 $4,134,472 BNP Paribas Finance, Inc. 01/04/11 0.010 177,400,000 177,400,000 Caterpillar Financial Services Corp. 06/24/11 to 10/12/11 1.053 to 5.125 43,840,000 44,216,938 Credit Suisse USA, Inc. 03/02/11 to 11/15/11 5.250 to 6.125 42,304,000 43,944,048 Credit Suisse USA, Inc. (P) 03/02/11 to 08/16/11 0.484 to 0.490 67,005,000 67,055,973 General Electric Capital Corp. (P) 01/26/11 to 11/21/11 0.338 to 0.737 272,914,000 273,049,012 General Electric Capital Corp., Series A 02/22/11 6.125 69,926,000 70,438,348 International Business Machines Corp. (P) 07/28/11 to 11/04/11 0.326 to 0.868 8,600,000 8,619,220 John Deere Capital Corp. (P) 06/10/11 1.052 48,220,000 48,379,367 JPMorgan Chase & Company 01/17/11 to 06/16/11 4.600 to 5.600 70,039,000 71,110,660 JPMorgan Chase & Company (P) 01/17/11 to 05/16/11 0.394 to 0.459 181,644,000 181,671,461 Merrill Lynch & Company, Inc. (P) 07/25/11 0.488 39,510,000 39,488,072 Morgan Stanley 01/21/11 to 04/15/11 5.050 to 6.750 298,036,000 300,182,510 Morgan Stanley (P) 01/18/11 0.539 49,970,000 49,974,347 National Australia Bank, Ltd. (P) 12/01/11 0.320 45,000,000 44,979,525 PepsiCo, Inc. (P) 07/15/11 0.319 20,000,000 19,998,120 Pfizer, Inc. (P) 03/15/11 2.252 27,100,000 27,208,671 Procter & Gamble International Funding SCA 08/26/11 1.350 10,000,000 10,077,530 Royal Bank of Canada (P) 12/02/11 0.440 80,000,000 79,964,000 The Bank of New York Mellon Corp. 01/14/11 4.950 7,385,000 7,392,481 The Goldman Sachs Group, Inc. 01/15/11 to 01/15/11 5.000 to 6.875 158,310,000 158,561,458 The Goldman Sachs Group, Inc. (P) 08/05/11 to 10/07/11 0.506 to 0.703 50,950,000 51,066,426 Toyota Motor Credit Corp. 05/18/11 5.450 8,240,000 8,400,425 9 John Hancock Collateral Investment Trust As of 12-31-10 Portfolio of Investments Description Yield* Par value Value Corporate Interest-Bearing Obligations (continued) Toyota Motor Credit Corp. (P) 01/10/11 to 12/14/11 0.263 to 0.440% $70,000,000 $69,976,460 Wachovia Corp. 03/15/11 5.350 7,550,000 7,622,246 Wachovia Corp. (S) 03/15/11 to 10/15/11 0.419 to 0.422 126,387,000 126,431,416 Wells Fargo & Company 01/12/11 4.875 16,000,000 16,011,984 Wells Fargo & Company (P) 01/12/11 to 01/24/11 0.389 to 0.738 159,800,000 159,834,297 Wells Fargo Bank NA 02/01/11 6.450 17,500,000 17,571,978 Westpac Banking Corp. (P)(S) 10/21/11 0.589 84,855,000 84,928,060 Westpac Banking Corp. (P) 11/03/11 0.370 100,000,000 99,958,700 U.S. Government & Agency Obligations 11.87% (Cost $801,431,602) Bank of America Corp. (J)(P) 06/22/12 0.503% $41,000,000 41,154,570 Citibank NA (J)(P) 07/12/11 to 11/15/12 0.286 to 0.316 86,000,000 86,058,707 Citigroup Funding, Inc. (J)(P) 03/30/12 0.603 13,000,000 13,075,049 Citigroup, Inc. (J)(P) 12/09/11 1.064 22,340,000 22,505,562 Federal Home Loan Bank 11/15/11 to 12/29/11 0.340 to 0.500 392,775,000 392,496,936 General Electric Capital Corp. (J)(P) 03/11/11 to 03/12/12 0.382 to 0.502 18,000,000 18,038,226 JPMorgan Chase & Company (J)(P) 02/23/11 to 12/26/12 0.364 to 0.553 60,000,000 60,224,993 Morgan Stanley (J)(P) 02/10/12 to 06/20/12 0.502 to 0.654 55,000,000 55,219,555 PNC Funding Corp. (J)(P) 04/01/12 0.503 10,000,000 10,029,680 State Street Bank & Trust Company (J)(P) 09/15/11 0.502 10,000,000 10,017,110 The Goldman Sachs Group, Inc. (J)(P) 11/09/11 to 03/15/12 0.502 to 0.536 36,000,000 36,086,664 The Huntington National Bank (J)(P) 06/01/12 0.696 18,000,000 18,097,146 Union Bank NA (J)(P) 03/16/12 0.502 6,000,000 6,015,666 US Central Federal Credit Union (P) 10/19/11 0.289 23,000,000 22,999,075 10 John Hancock Collateral Investment Trust As of 12-31-10 Portfolio of Investments Description Yield* Par value Value U.S. Government & Agency Obligations (continued) Wells Fargo & Company (J)(P) 06/15/12 0.522% $10,000,000 $10,035,890 Total investments (Cost $6,740,255,813) 99.77% Other assets and liabilities, net 0.23% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (J) These securities are issued under the Temporary Liquidity Guarantee and are insured by the Federal Deposit Insurance Corporation. Securities reset coupon rates periodically, which allows the securities to qualify as short-term securities under the provisions of Rule 2a-7 of the Investment Company Act of 1940. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At 12-31-10, the aggregate cost of investment securities for federal income tax purposes was $6,740,255,813. Net unrealized depreciation aggregated $149,470, of which $1,166,584 related to appreciated investment securities and $1,316,054 related to depreciated investment securities. 11 John Hancock Collateral Investment Trust Statement of Assets and Liabilities  December 31, 2010 Assets Investments, at value (Cost $6,740,255,813) $6,740,106,343 Cash 84,308 Interest receivable 17,401,834 Other receivables and prepaid expenses 26,704 Total assets Liabilities Distributions payable 1,915,878 Payable to affiliates (Note 4) Chief compliance officer fees 8,854 Transfer agent fees 8,628 Trustees' fees 13,970 Other liabilities and accrued expenses 92,130 Total liabilities Net assets Capital paid-in $6,756,021,332 Accumulated distributions in excess of net investment income (244,828) Accumulated net realized loss on investments (47,305) Net unrealized appreciation (depreciation) on investments (149,470) Net assets Net asset value per share Based on 675,089,738 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $10.01 The accompanying notes are an integral part of the financial statements. 12 John Hancock Collateral Investment Trust Statement of Operations  For the Year Ended December 31, 2010 Investment income Interest $20,829,392 Expenses Investment management fees (Note 4) 2,230,240 Accounting and legal services fees (Note 4) 400,000 Transfer agent fees (Note 4) 100,000 Trustees' fees (Note 4) 50,501 Professional fees 181,248 Custodian fees 420,558 Registration and filing fees 9,418 Chief compliance officer fees (Note 4) 35,000 Other 118,731 Total expenses Net investment income Realized and unrealized loss Net realized loss on investments (47,305) Change in net unrealized appreciation (depreciation) on investments (1,714,332) Net realized and unrealized loss Increase in net assets from operations The accompanying notes are an integral part of the financial statements. 13 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Year ended Period ended Increase (decrease) in net assets 12/31/10 12/31/09 1 From operations Net investment income $17,283,696 $6,319,754 Net realized loss (47,305)  Change in net unrealized appreciation (depreciation) (1,714,332) 1,564,862 Increase in net assets resulting from operations Distributions to shareholders From net investment income (17,391,310) (6,464,575) From Fund share transactions (Note 5) Total increase Net assets Beginning of period 4,900,913,913  End of period Accumulated distributions in excess of net investment income 1 Period from 6-1-09 (inception date) to 12-31-09. The accompanying notes are an integral part of the financial statements. 14 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 12/31/10 12/31/09 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.03 0.02 Net realized and unrealized gain on investments  3 0.01 Total from investment operations Less distributions From net investment income (0.03) (0.02) Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $6,756 $4,901 Ratio (as a percentage of average net assets) Expenses 0.06 0.09 5 Net investment income 0.27 0.29 5 Portfolio turnover (%) 6 153 51 7 1 Period from 6-1-09 (inception date) to 12-31-09. 2 Based on the average daily shares outstanding. 3 Less than ($0.005) per share. 4 Not annualized. 5 All expenses have been annualized except organizational fees, which were 0.01% of average net assets and are non-recurring. This expense decreased the net investment income by less than $0.005 per share and the net investment income ratio by 0.01%. 6 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the Fund. 7 The 2009 Portfolio turnover rate has been revised from what was previously reported to exclude the effect of short-term securities owned by the Fund during the period ended 12-31-09. The accompanying notes are an integral part of the financial statements. 15 John Hancock Collateral Investment Trust Notes to financial statements Note 1 - Organization John Hancock Collateral Investment Trust (the Fund) is a Massachusetts business trust organized on May 19, 2009 . The Fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The Fund is the successor to John Hancock Cash Investment Trust (CIT) . The Fund acquired all the assets and liabilities of CIT in a non-taxable exchange for shares of the Fund. The Fund commenced operations on June 1, 2009 upon the completion of this transaction. Most of the current investors in the Fund are affiliated funds of John Hancock Mutual Funds family of funds. The Fund serves primarily as an investment vehicle for cash collateral received by such affiliated funds for securities lending . The investment objective of the Fund is to maximize income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The Fund invests only in U . S . dollar denominated securities rated within the two highest short-term credit categories and their unrated equivalents. The Fund is a floating net asset value (NAV) fund and its NAV may fluctuate. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
